2AO 245H    (Rev. 12/07) Judgment in a Criminal Case for a Petty Offense (Short Form)
            Sheet 1



                                     UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF OHIO
         UNITED STATES OF AMERICA                                              Judgment in a Criminal Case
                                                                               (For a Petty Offense) — Short Form
                    v.
         NICOLE S. ELMORE                                                      Case No.                               3:15-PO-082
         800 UNION BLVD APT 305
                                                                               USM No.
         ENGLEWOOD, OH 45322
                                                                                        Thomas W. Anderson
                                                                                                       Defendant’s Attorney
THE DEFENDANT:                       NICOLE S. ELMORE
G THE DEFENDANT pleaded guilty to count(s)
The defendant is adjudicated guilty of these offenses:


Title & Section                 Nature of Offense                                                        Offense Ended                Count
18USC7 & 13 and 38               Disorderly Conduct                                                        1/16/2015                    1
CFR 1.218(a)(b)(11)
18 USC 7 & 13 and                Assault                                                                   1/16/2015                    2
ORC 2903.12(A)(1)
✔
G Count(s) 1 and 2                                                      G is      ✔
                                                                                  G are dismissed on the motion of the United States.

CRIMINAL MONETARY PENALTIES

         All criminal monetary penalty payments are to be made as directed by the court .

                                                  Assessment                                   Fine                        Processing Fee
Total:   $0.00                                $   0.00                                     $   0.00                    $     0.00

Last Four Digits of Defendant’s Soc. Sec. No.:           5691                                             6/26/2015
                                                                                                 Date of Imposition of Judgment
Defendant’s Year of Birth:     1975
                                                                                                 s/Michael J. Newman
City and State of Defendant’s Residence:                                                                Signature of Judge
ENGLEWOOD, OH                                                                  Michael J. Newman United States Magistrate Judge
                                                                                                      Name and Title of Judge

                                                                                                          6/5/2019
                                                                                                               Date
AO 245H (Rev. 12/07) Judgment in a Criminal Case Personal Identification Attachment


DEFENDANT:                        NICOLE S. ELMORE
CASE NUMBER:                                 3:15-PO-082
DISTRICT:                  SOUTHERN DISTRICT OF OHIO

                                Judgment in a Criminal Case Personal Identification Attachment
                                                 (Not for Public Disclosure)
The following unredacted personal identifiers are included with the judgment transmitted to the Attorney General per 18 U.S.C. §
3612(b). A copy of this attachment shall also be provided to the attorney for the defendant, the Probation and Pretrial Services
Office, and the U.S. Sentencing Commission.

Pursuant to Rule 49.1 of the Federal Rules of Criminal Procedure, however, the personal data in this attachment are not for public
disclosure and must not be filed with the Clerk of the Court unless redacted or under seal, as provided in the rule.



          Defendant’s Soc. Sec. No.:                 ###-##-5691
          Defendant’s Date of Birth:                 1975

          Defendant’s Residential Address :                  800 UNION BLVD APT 305
                                                             ENGLEWOOD, OH 45322


          Defendant’s Mailing Address :
          (if different)
